Citation Nr: 1329883	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  09-11 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified at a video conference hearing in January 2011 before the undersigned.  A transcript of that proceeding has been associated with the claims file.  The Board previously remanded this case in May 2011 for further development.  

The Veteran's Virtual VA electronic record has also been reviewed in conjunction with the claim.  With the exception of an August 2013 brief from the Veteran's representative as well as additional VA treatment records dated to September 2012, the remaining documents are either duplicative of records in the claims file or not pertinent to the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will further delay an appellate decision on the matter on appeal.  

In its prior remand, the Board directed the RO to obtain additional VA treatment records, request the Veteran to provide proof that his hearing loss affected his employment, afford the Veteran a current VA examination and determine whether referral for extraschedular consideration was necessary.  The record shows that additional treatment records were obtained, a letter was went to the Veteran in May 2011 requesting employment information, he was afforded a VA examination in June 2011, and the RO determined that extraschedular referral was not necessary in its most recent August 2011 supplemental statement of the case as the Veteran's disability picture was not exceptional or unusual.  

Nevertheless, the Board observes that the June 2011 VA examiner opined that the Veteran's hearing loss had significant effects on his employment.  The examiner rationalized that the severity and asymmetric nature of the Veteran's hearing loss would cause difficulty in virtually all situations and was exacerbated by those environments involving excessive noise backgrounds, female voices and multiple voices and/or noise sources.  The examiner noted that the Veteran's hearing loss impacted his occupational activities due to poor social interactions and hearing difficulty.

The Veteran's representative asserted in its August 2013 brief that given the VA examiner's opinion indicating significant effects on employment, the Veteran's claim should be remanded for referral to the Director of Compensation and Pension for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  Under this regulation, in exceptional cases where the scheduler evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due to exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalizations as to render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2012).
 
In statements of record, the Veteran has indicated that he has worked for the same company for 35 years.  His current job duties involved driving a company vehicle and supervising crews that operate heavy machine.  He has indicated that he had a hard time using the phone to talk with customers as well as hearing important information from co-workers.  He described situations where co-workers told him information that he never heard, which caused problems.  He further reported that he had to turn the volume all the way up in order to hear communications on the company radio.  At the Board hearing, he endorsed problems communicating with others and reiterated that this greatly affected his ability to do his job.  He also testified that he had been turned down from certain types of employment due to his hearing loss.

In support of his claim, the Veteran also submitted lay statements from fellow co-workers that indicated that the Veteran had trouble hearing and when conversing with him, they had to speak louder. 

As such, given the evidence of possible marked interference with employment, especially in light of the most recent VA examination opinion, the Board finds that a remand is necessary to further ascertain the impact the Veteran's hearing loss disability has on his employment.  In this regard, the Veteran should be provided a VA social and industrial survey to assess the Veteran's employment history and day-to-day functioning.  See 38 U.S.C.A. § 5103A (d) (West 2002).   

Moreover, to ensure that the record reflects the current severity of the Veteran's hearing loss, the Board finds that a more contemporaneous examination is needed to properly evaluate the Veteran's hearing loss.
  
Further, the Board notes that the Veteran receives continuing treatment at the VA. The most recent VA treatment records associated with the Virtual VA electronic record dated from September 2012.  In light of the need to remand for other matters and as VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from September 2012 to the present from the New Orleans, Louisiana VA Medical Center (VAMC).  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

The RO should also request that the Veteran provide any information concerning additional provide providers as well as further information concerning the impact his hearing loss has on his employment.  In this regard, the Board observes that while the Veteran has submitted statements from fellow co-workers, the only other information he has submitted concerning affects on his employment was a 1973 notification from the United States Postal Service and retirement information if he had began working with the Postal Service in 1973.  However, the primary focus of consideration is the Veteran's current loss of income and employment opportunities during the appeal period.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain any additional VA treatment records relating to hearing loss from the New Orleans VAMC from September 2012 to the present. 

2.  The RO should contact the Veteran and request information with respect to any additional private providers who may possess current records pertinent to his claim.  After obtaining any necessary consent forms for the release of the Veteran's private medical records, the RO should obtain, and associate with the claims folder, all records noted by the Veteran that are not currently on file.  Moreover, ask the Veteran again to provide evidence regarding the loss of business or employment, including approximate amount of loss of income due the hearing loss with respect to his current employment. 

3.  After associating all the evidence in connection with the above development (to the extent possible) with the record, the RO should schedule the Veteran for a VA social and industrial survey to assess the Veteran's employment history and day-to-day functioning. 

4.  The RO should schedule the Veteran for a VA audiological evaluation to determine the current severity of his service- connected bilateral hearing loss.  The examiner must review the claims file, examine the Veteran, and conduct audiometric and speech discrimination (Maryland CNC) testing of both ears.  If the examiner determines that use of the speech discrimination test is not appropriate, he or she must so certify and discuss the underlying reason and whether hearing impairment should be based only on pure tone threshold averages. 

The examiner must provide a full description of the functional effects caused by his bilateral hearing loss.  The examiner should specifically describe the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities (such as speaking on the telephone, person-to-person, and with low level background noise), to include whether there is any marked interference with employment.  

Complete rationale for all opinions expressed should be included in the examination report. 

5.  Following completion of the above any other development deemed necessary, the RO should readjudicate the Veteran's claim of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.  The RO must specifically address whether referral for consideration of an extraschedular evaluation is warranted pursuant to 38 C.F.R. § 3.321.  In make this determination, the RO should consider all the relevant evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC), which should include all pertinent law and regulations.  The Veteran and his representative should then be given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


